LANALSIKOV LOWE,                                    No. 63096
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND CLARK COUNTY
                PUBLIC DEFENDER,
                Respondents,
                   and
                THE STATE OF NEVADA,
                Real Party in Interest.




                                    ORDER DENYING PETITIONS

                           Docket Nos. 63107, 63108, and 63109 are proper person
                petitions for a writ of mandamus or, in the alternative, prohibition.
                Docket No. 63096 is a proper person petition for a writ of habeas corpus.
                Petitioner requests that the charges pending against him be dismissed
                with prejudice and that various attorneys and the district court judge be
                charged with crimes and/or suspended from the practice of law. We have
                reviewed the documents submitted in this matter, and without deciding
                upon the merits of any claims raised therein, we decline to exercise
                original jurisdiction in these matters. NRS 34.160; NRS 34.170; NRS
                34.320; NRS 34.330; NRS 34.360; NRS 34.370; NRS 34.700; NRS 34.710.
                Accordingly, we
                           ORDER the petitions DENIED.



                                                   tte-441         , J.
                                       Hardesty



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A
                       cc: Lanalsikov Lowe
                            Attorney General/Carson City
                            Clark County District Attorney
                            Clark County Public Defender
                            Eighth District Court Clerk




SUPREME COURT
         OF
     NEVADA
                                                         3
(0) 1947A

 EMILV          E111       1